Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 16/997, 224 filed on August 19, 2020.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/686,338, filed on 04/14/2015.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the front surface” in line 15.  There is insufficient antecedent basis for this limitation in the claim. It appears that the recited "the front surface” was intended to be --the front surface portion of the first conductive-type semiconductor layer--.
Claim 15 recites the limitation "the front surface” in line 13.  There is insufficient antecedent basis for this limitation in the claim. It appears that the recited "the front surface” was intended to be --the front surface portion of the first conductive-type semiconductor layer--.
For the purposes of examination, claim 1 and 15 will be treated as if “the front surface” was recited to be --the front surface portion of the first conductive-type semiconductor layer--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub # 2003/0042537 to Nakamura et al. (Nakamura).
Regarding independent claim 15, Nakamura discloses a semiconductor device (Fig. 27), comprising:
a first conductive-type semiconductor layer (Fig. 27: 1 is n- semiconductor substrate ¶0163);
a second conductive-type base region (Fig. 27: 2) that is arranged in a front surface portion of the first conductive-type semiconductor layer (1);
a plurality of trenches (Fig. 27: 1a) that extend from a front surface of the first conductive-type semiconductor layer (1) beyond a bottom portion of the second conductive-type base region (2), an active region being defined between the plurality of trenches (1a);
a plurality of first conductive-type emitter regions, (Fig. 27: 3) that are arranged in the active region, each connecting the trenches that are adjacent to each other (2);
a gate electrode (Fig. 27: 5a) that is embedded in the trenches (Fig. 27: 1a);
an embedding insulating film (Fig. 27: 22A and ¶0296) that is embedded in the trenches (1a) on the gate electrode (5a) and that has an upper surface in the same height position as the front surface of the first conductive- type semiconductor layer (1) or in a height position lower than the front surface of the first conductive- type semiconductor layer (1);  
an emitter electrode (Fig. 27: 11) that covers the active region (active regions are between trenches) and the embedding insulating film (22A) and that is electrically connected (via 10 and 21a) to the second conductive-type base region (2) and the first conductive- type emitter regions (1); and
a second conductive-type base contact region (Fig. 27: 6) that is selectively arranged in the active region (active regions are between trenches) and that is connected to the second conductive-type base region (2) at a bottom portion of the second conductive-type base region (2; see fig. 27; it is noted that the bottom portion of the second conductive-type base contact region (6) is connected to the second conductive-type base region (2).
wherein the second conductive-type base contact region (see Examiner’s mark-up below) is formed in an entire region of the active region (see Examiner’s mark-up below) other than the first conductive-type emitter regions (see Examiner’s mark-up below). Examiner understand the p+ present in an entire active region except where the n+ are formed.

    PNG
    media_image1.png
    634
    813
    media_image1.png
    Greyscale


Regarding claim 16, Nakamura discloses wherein the emitter electrode (11) is a flat electrode (it is noted that upper portion of emitter electrode 11 is flat, see fig. 27).
Regarding claim 17, Nakamura discloses wherein the second conductive-type base contact region (6) is formed shallower than the first conductive-type emitter regions (3) (see Fig. 20 or 25; this is considered substantially analogous to applicant’s own the second conductive-type base contact region (6) that is formed shallower than the first conductive-type emitter regions (3) (Fig. 27: 6). It is noted that the very bottom portion of (P+ labeled 6) is shallower than the very bottom portion of (n+ labeled 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub # 2003/0042537 to Nakamura et al. (Nakamura).
Regarding claim 18, Nakamura shows in (Fig. 27) wherein the second conductive-type base contact region (Fig. 27: 6) is formed shallower than the embedding insulating film (22A; this is considered substantially analogous to applicant’s own the second conductive-type base contact region (Fig. 27: 6) is formed shallower than the embedding insulating film), and 
the first conductive-type emitter regions (3) is formed deeper than the embedding insulating film (22A) (see fig. 27: 3 and 22A).
It is noted that Nakamura does not explicitly disclose the term shallower. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second conductive-type base contact region (Fig. 27: 6) to be formed shallower than the embedding insulating film, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of U.S. PGPub # 2016/0372585 to Furukawa et al. (Furukawa).
Regarding claim 19, Nakamura teaches the limitations of claim 15 from which this claim depends. Even though figures (at least fig. 25) appears to shows that the trenches are formed in a stripe shape, however, Nakamura does not expressly disclose the trenches are formed in a “stripe shape” and the first conductive-type emitter regions are formed in a stripe shape perpendicularly intersecting the trenches in the stripe shape.
Furukawa discloses the trenches (Fig. 1: 20 and ¶0038) are formed in a stripe shape and the first conductive-type emitter regions (Fig. 2b and ¶0050) are formed in a stripe shape (¶0038) perpendicularly intersecting the trenches in the stripe shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the trenches and the first conductive-type emitter regions of Nakamura with the stripe shape as taught by Furukawa in order to alternately repeatedly arrange the first conductive-type emitter regions inside the p-type base region in a direction along the trenches (¶0087).
Regarding claim 20, Nakamura teaches in different embodiment that a spacing between the trenches adjacent to each other is 1µm or less (see fig. 55 and paragraph 0024). It is noted that Nakamura shows in fig. 55 that the distance dx between trench 101a for a gate and trench 101b for an emitter is 0.2 µm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub # 2003/0042537 to Nakamura et al. (Nakamura) in view of U.S. PGPub # 2008/0315249 to Minato et al. (Minato).
Regarding independent claim 1, Nakamura discloses a semiconductor device (Fig. 27), comprising:
a first conductive-type semiconductor layer (Fig. 27: 1 is n- semiconductor substrate ¶0163);
a second conductive-type base region (Fig. 27: 2) that is arranged in a front surface portion of the first conductive-type semiconductor layer (1);
a plurality of trenches (Fig. 27: 1a) that extend from a front surface of the first conductive-type semiconductor layer (1) beyond a bottom portion of the second conductive-type base region (2), an active region being defined between the plurality of trenches (1a);
a plurality of first conductive-type emitter regions, (Fig. 27: 3) that are arranged in the active region, each connecting the trenches that are adjacent to each other (2);
a gate electrode (Fig. 27: 5a) that is embedded in the trenches (Fig. 27: 1a);
an embedding insulating film (Fig. 27: 22A and ¶0296) that is embedded in the trenches (1a) on the gate electrode (5a) and that has an upper surface in the same height position as the front surface of the first conductive- 15type semiconductor layer (1) or in a height position lower than the front surface of the first conductive- 15type semiconductor layer (1); and
an emitter electrode (Fig. 27: 11) that covers the active region (active regions are between trenches) and the embedding insulating film (22A) and that is electrically connected (via 10 and 21a) to the second conductive-type base region (2) and the first conductive- type emitter regions (1).
Nakamura fails to explicitly disclose 5each of the first conductive- 10type emitter regions is not divided while extending from one of the trenches to another of the trenches.
Minato discloses a power semiconductor device such as an IGBT (¶0004). Minato further discloses each of the first conductive- type emitter regions (Fig. 22A-22B: 4) is not divided while extending from one of the trenches (1a) to another of the trenches (1b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided between trenches of Nakamura with the first conductive- 10type emitter regions as taught by Minato in order to form a band shape emitter region having an electrical connection with the emitter electrode (¶0115-0116).
Regarding claim 2, Nakamura discloses wherein the emitter electrode (11) is a flat electrode (it is noted that upper portion of emitter electrode 11 is flat, see fig. 27).
Regarding claim 3, Nakamura further discloses a second conductive-type base contact region (Fig. 27: 6) that is selectively arranged in the active region (active regions are between trenches) and that is connected to the second conductive-type base region (2) at a bottom portion of the second conductive-type base region (2). (see fig. 27; it is noted that the bottom portion of the second conductive-type base contact region (6) is connected to the second conductive-type base region (2).
 Regarding claim 4, Nakamura discloses wherein the second conductive-type base contact region (6) is formed shallower than the first conductive-type emitter regions (3) (see Fig. 20 or 25; this is considered substantially analogous to applicant’s own the second conductive-type base contact region (6) that is formed shallower than the first conductive-type emitter regions (3) (Fig. 27: 6). It is noted that the very bottom portion of ( P+ labeled 6) is shallower than the very bottom portion of (n+ labeled 3).
Regarding claim 5, Nakamura shows in (Fig. 27) wherein the second conductive-type base contact region (Fig. 27: 6) is formed shallower than the embedding insulating film (22A; this is considered substantially analogous to applicant’s own the second conductive-type base contact region (Fig. 27: 6) is formed shallower than the embedding insulating film), and 
the first conductive-type emitter regions (3) is formed deeper than the embedding insulating film (22A) (see fig. 27: 3 and 22A).
It is noted that Nakamura does not explicitly disclose the term shallower. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second conductive-type base contact region (Fig. 27: 6) to be formed shallower than the embedding insulating film, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 6, Nakamura discloses wherein the second conductive-type base contact region (see Examiner’s mark-up above) is formed in an entire region of the active region (see Examiner’s mark-up above) other than the first conductive-type emitter regions (see Examiner’s mark-up above). Examiner understand the p+ present in an entire active region except where the n+ are formed.
Regarding claim 8, Nakamura teaches in different embodiment that a spacing between the trenches adjacent to each other is 1µm or less (see fig. 55 and paragraph 0024). It is noted that Nakamura shows in fig. 55 that the distance dx between trench 101a for a gate and trench 101b for an emitter is 0.2 µm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 9, Nakamura teaches in different embodiment that a spacing between the emitter regions adjacent to each other is 3.5 µm to 10 µm (see fig. 55 and paragraph 0024). It is noted that Nakamura shows in fig. 55 that the pitch Pi of trenches 101a (which includes the emitter region) for gates is 5.3 µm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 10, Nakamura teaches wherein the embedding insulating film (22A) is formed of SiO2 (see paragraph 0164).
Regarding claim 11, Nakamura teaches wherein the gate electrode (5a) is formed of polysilicon (see paragraph 0291).
Regarding claim 12, Nakamura teaches wherein the first conductive-type semiconductor layer (1) is formed of Si (see paragraph 0286).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Minato and further in view of U.S. PGPub # 2016/0372585 to Furukawa et al. (Furukawa).
Regarding claim 7, Nakamura and Minato teach the limitations of claim 1 from which this claim depends. Even though figures (at least fig. 25) appears to shows that the trenches are formed in a stripe shape, however, Nakamura does not expressly disclose the trenches are formed in a “stripe shape” and the first conductive-type emitter regions are formed in a stripe shape perpendicularly intersecting the trenches in the stripe shape.
Furukawa discloses the trenches (Fig. 1: 20 and ¶0038) are formed in a stripe shape and the first conductive-type emitter regions (Fig. 2b and ¶0050) are formed in a stripe shape (¶0038) perpendicularly intersecting the trenches in the stripe shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the trenches and the first conductive-type emitter regions of Nakamura and Minato with the stripe shape as taught by Furukawa in order to alternately repeatedly arrange the first conductive-type emitter regions inside the p-type base region in a direction along the trenches (¶0087).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Minato and further in view of US PGPub 2015/0076554 to Laven et al. (Laven).
Regarding claim 13, Nakamura teaches the emitter electrode (see fig. 2d: 11 and paragraph 0291).
Nakamura and Minato do not expressly disclose wherein the emitter electrode is formed of an Al--Si--Cu alloy.
Laven discloses wherein the emitter electrode is formed of an Al--Si--Cu alloy (see at least paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the emitter electrode of Nakamura and Minato with the emitter electrode structure as taught by Laven so as to make an electrical connection to the emitter terminal (see paragraph 0043).
Regarding claim 14, Nakamura teaches a barrier layer (see fig. 25: 10) arranged between the emitter electrode and the first conductive-type semiconductor layer (see fig. 25: 10 and paragraph 0291).
Nakamura and Minato do not expressly disclose the barrier layer has a Ti/TiN/Ti multilayer structure.
Laven discloses the barrier layer has a Ti/TiN/Ti multilayer structure (see at least paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to the barrier layer of Nakamura and Minato with the barrier structure as taught by Laven so as to make an electrical connection to the emitter terminal (see paragraph 0043).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896